Citation Nr: 1215528	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  07-35 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left foot disability, to include as secondary to a lumbar spine disorder, left knee and left neurological disorders.

3.  Entitlement to service connection for a right foot disability, to include as secondary to a lumbar spine disorder, left knee and left neurological disorders.

4.  Entitlement to service connection for a right shoulder disorder.

5.  Entitlement to service connection for erectile dysfunction (ED), secondary to a lumbar spine disorder.






REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1968 to December 1972, and October 1973 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a February 2012 Travel Board hearing before the undersigned acting Veterans Law Judge.  The Veteran also testified at a personal hearing at the RO in February 2011, and transcripts of both hearings have been associated with the record on appeal.  

The issue of entitlement to service connection for a right shoulder disorder and ED, secondary to a lumbar spine disorder disability, is REMANDED to the RO via the Appeals Management Center (AMC) and is addressed in the REMAND section of this decision.



FINDINGS OF FACT

1.  At the Travel Board hearing in February 2012, the Veteran withdrew his appeal as to the issue of service connection for a right foot disability, secondary to a lumbar spine disorder.

2.   The Veteran was exposed to acoustic trauma as an aerial photographer and as a flight deck safety officer onboard ship during service.

3.   The competent evidence of record indicates the Veteran is diagnosed with bilateral hearing loss for VA purposes that is etiologically related to active service.

4.  The competent evidence is against the finding that the claimant has a current left foot disability that is causally or etiologically related to service or to his service-connected  lumbar spine disorder or to his left knee disability, and this disability was not aggravated by his service-connected lumbar spine disorder or his left knee disability.

 
CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of service connection for a right foot disability, secondary to a lumbar spine disorder, have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204 (2011). 

2.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

3.  The Veteran's current left foot disability was not incurred in or aggravated by service, nor was it caused by or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal: service connection for a right foot disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 C.F.R. § 7105.  A substantive appeal may be withdrawn in record at a hearing, or at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by a Veteran or his authorized representative.  38 C.F.R. § 20.204(a). 

At his hearing in February 2012, the Veteran withdrew his appeal as to the issue of service connection for a right foot disability, secondary to a lumbar spine disorder. As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue, and the Board does not have jurisdiction to review the appeal as to this issue.  38 C.F.R. §§ 20.202, 20.204(c). 

II.  Duties to notify and assist

In this decision, the Board grants entitlement to service connection for bilateral hearing loss, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist regarding the issue of entitlement to service connection for bilateral hearing loss is necessary.  The only issue addressed in this section is the claim for service connection for left foot disorder.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, fully compliant notice was provided in a July 2006 letter.  This letter addressed 38 C.F.R. § 3.310 and the Dingess/Hartman considerations, and contains no deficiencies.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment and post-service medical records and has afforded the Veteran a fully adequate VA examination that addressed the etiology of the claimed disability.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

III.  Service connection: laws and regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999)..3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Certain chronic diseases, including arthritis and sensorineural hearing loss, may be presumed to have incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R. § 3.307.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disabilities on the one hand and the condition said to be proximately due to the service-connected disability on the other.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Secondary service connection may also be warranted for a nonservice-connected disability when that disability is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The Board has been charged with the duty to assess the credibility and weight given to evidence.  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  


IV. Bilateral hearing loss

The Veteran claims, in essence, that while serving on active duty he suffered a bilateral rupture of his eardrums during a rapid decent while flying in a helicopter.  He also suffered from acoustic trauma as an aerial photographer and as a flight deck safety officer while in service and that he developed hearing loss as a result.

Service department records indicate that the Veteran's military occupational specialty during service was that of a photographer and as a naval flight deck safety officer.  In this instance, the Board accepts the Veteran's accounts that he sustained acoustic trauma in service as a result of exposure to noise during service as an aerial photographer and as a naval flight deck safety officer.  

In addition to the criteria previously noted, service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide that, for the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  This regulation defines hearing loss disability for VA compensation purposes.  See Hensley, 5 Vet. App. at 157 (the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

The Veteran's April 1968 initial enlistment audiological examination revealed normal hearing.   Pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
-5
LEFT
-5
-5
-5
-5
-5

The Veteran underwent numerous audiological examinations in service that showed an increase in pure tone thresholds as compared to his first examination.  A March 1993 hearing conservation audiological evaluation revealed pure tone thresholds, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
10
10
15
20
35

The Veteran was afforded VA examination in January 2007.  The claims file and the medical records were reviewed.  The examiner noted the numerous audiograms in service.  The Veteran reported experiencing hearing difficulties in both ears as a result of bilateral ruptured eardrums while flying helicopters in 1976.  He reported excessive noise exposure during his military career on flight decks and helicopters.  He had some recreational noise exposure riding motorcycles.  He denied any occupational noise exposure.  He denied having experienced recent or recurring ear infections or any otological surgeries.  

An audiological evaluation reported that pure tone thresholds included a finding of 40 decibels or higher at the 4000 Hertz level, meeting the "disability" threshold of 38 C.F.R. § 3.385.  After a review of the claims file, the examiner stated that the Veteran presented with borderline normal hearing through 1500 Hz sloping to moderate sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's hearing decreased since the final April 1993 evaluation found with his service medical records, and "that change could not be attributable to military noise exposure."  

In the present case, the Veteran's service treatment records reveal that the Veteran over his long military career was exposed to traumatic noise.  He was required to undergo annual hearing conservation examinations due to the traumatic noise exposure associated with his occupation.  In addition as shown by his numerous audiological evaluations he was noted to have mild to moderate sensorineural hearing loss in the upper ranges at 6000 Hz. While this was above the range considered compensable under the VA rating criteria, it did indicate the beginning of a bilateral sensorineural hearing loss disorder in service.  

The January 2007 VA examiner diagnosed a bilateral sensorineural hearing loss.   While the VA examiner offered a nexus opinion, this opinion was inadequate.  It in essence stated that the Veteran's hearing decreased since an April 1993 evaluation prior to retirement from service, and that change could not be attributable to military noise exposure.  This opinion is not supported by an inadequate rationale and conflicts with in-service findings that fairly readily show an increase in pure tone threshold findings, even if not quite to the level of "disability" during service.  As such, the evidence is in relative equipoise as to whether bilateral hearing loss was caused by service.   Resolving all doubt in favor of the Veteran, the Board finds that service connection is established for bilateral hearing loss.  The claim is thus granted in full.  38 U.S.C.A. § 5107(b).  

II.  Right shoulder, and left foot disorders

The Veteran claims that he has a left foot disorder which is causally related to his service connected lumbar spine disorder with numbness and weakness of the left lower extremity, and a left knee disorder.   Specifically, the Veteran asserts that because he cannot stand or walk properly he has put extra strain on his left foot causing a left foot disorder.

At the Travel Board hearing in February 2012 , regarding his left foot condition, the Veteran testified that, prior to his third lumbar back surgery, he had not had any problems with his left foot.  He began having problems with the left foot subsequent to his third lumbar spine surgery.  He described it as numbness down the entire left leg into the foot, "now the whole left side of the foot is numb."  At an earlier February 2011 RO hearing, the Veteran testified that after his third lumbar back surgery he had nerve damage and numbness in 3 to 4 spots on his foot on the outside by his toes and heel.  When he stepped on it he did not get full function so he limped.    

In a January 2007 VA foot examination the claims file and medical records were reviewed.  The Veteran reportedly injured his left knee while wrestling in service.  He underwent debridement in 1970.   There was no subsequent surgery on the left knee.  He also underwent multiple lumbar discectomies.  He was taking several pain medications, and occasionally wore a left knee brace.  He was not unsteady and had no history of falls.  The Veteran reported that he has had trouble with his feet for the past 11/2 years.  It was aggravated with prolonged standing.   Regarding the foot examination, the examiner noted that he had been asked if the Veteran's left foot condition was associated with his lumbar back or left knee disorders.  The examiner noted that, "I feel that this is not the case and that his plantar foot pain and mild right bunion deformity is more likely to be age related collapse of the longitudinal arches rather than secondary to any trauma or affect from his left knee or back condition.  I feel that it is less likely than not that his foot condition is related to his service related knee and low back conditions."

In this case, the Board notes that the medical evidence of record contains no opinion linking the claimed disability to a service-connected disorder.  Indeed, the January 2007 VA examination report suggests the opposite.  The Board has thus directed attention to the lay evidence of record.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Veteran has not demonstrated that he has expertise in medical matters.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the Federal Circuit indicated that the complexity of the claimed disability is to be considered in determining whether lay evidence is competent.  As to a nexus opinion relating the Veteran's left foot disorder to his multiple lumbar surgeries and left knee disorder, the Board finds that the question of whether one disability has a causal effect on another is a purely medical determination and should be determined by persons with medical training, rather than lay witnesses.

Accordingly, there is no competent medical evidence supporting the Veteran's contentions, and the Board must deny the Veteran's claim for service connection for a left foot disorder.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

The claim of entitlement to service connection for a right foot disability, secondary to a lumbar spine disorder is dismissed. 

Service connection for bilateral hearing loss is granted.

Service connection for a left foot disorder is denied.


REMAND

In this case, the Veteran underwent a VA examination in regard to the claimed right shoulder disorder in April 2007, but the examiner did not provide a nexus opinion.  A reexamination with a nexus opinion is needed in this case, given the Veteran's contentions as to continuity of symptomatology.

The Veteran contends that he suffers from ED secondary to his multiple lumbar spine surgeries during and after service.  

In January 2001, a VA genitourinary disorders examiner reviewed the Veteran's claims file.  The examiner noted that he was asked to determine whether the Veteran's ED was likely caused by his service-connected lumbar spine disorder.  The examiner noted that the Veteran had ED as a result of curvature of the penis.  He further noted that he could not resolve the issue as to whether the Veteran's ED was secondary to his lumbar spine surgeries without resorting to mere speculation.  There was no medical evidence that the Veteran's lumbar spine surgeries caused curvature of the penis while erect.  Peyronie's disease was a condition of curvature of the penis after trauma.  This was a more likely cause.  The examiner noted that the Veteran denied any history of trauma to the penis, so without mere speculation, he could not resolve the issue.  This opinion is speculative in nature and entirely inadequate.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development).  As such, an additional examination and opinion is warranted.

Accordingly, the appeal is hereby REMANDED for the following actions: 

1.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the claims file.  The examiner must address the claimed right shoulder and ED disabilities and provide corresponding diagnoses.

With regard to the right shoulder disorder, the examiner must provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such disorder is etiologically related to service.

With regard to ED, the examiner must provide an opinion as to whether it is at least as likely as not that such disability: 1) is etiologically related to service, or 2) was caused or aggravated by the service-connected lumbar spine disorder.

All opinions and conclusions expressed by the examiner must be supported by a complete rationale in a typewritten report.

3.  Thereafter, readjudicate the claims for service connection for a right shoulder disorder and ED (as secondary to the service-connected lumbar spine disorder).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

Department of Veterans Affairs


